per curiam:
En múltiples ocasiones hemos suspendido a profesionales del Derecho por su incumplimiento con los re-quisitos del Programa de Educación Jurídica Continua y por no actualizar su información personal en el Registro Único de Abogados y Abogadas de Puerto Rico. A pesar de ello, otra *793vez estamos obligados a suspender del ejercicio de la aboga-cía a un togado que quebrantó su deber de cumplir con to-mar los cursos de educación jurídica continua e informar su cambio de dirección a este Tribunal.
I
El Ledo. Ramón Morán Loubriel (licenciado Morán Lo-ubriel) fue admitido al ejercicio de la abogacía el 29 de sep-tiembre de 1961 y al de la notaría el 21 de febrero de 1964. Este renunció a la práctica de la notaría el 14 de enero de 2010.
El licenciado Morán Loubriel no cumplió con los requisi-tos del Programa de Educación Jurídica Continua para el periodo del 1 de agosto del 2007 al 31 de julio de 2009. Como consecuencia, el 10 de octubre de 2014 la Directora del Pro-grama de Educación Jurídica Continua nos sometió el In-forme sobre incumplimiento con requisito de educación jurí-dica continua.
En el referido informe se detalla que el 3 de septiembre de 2009 se le envió al letrado un Aviso de Incumplimiento confiriéndole un término de 60 días adicionales para tomar los cursos de educación jurídica continua. Ante la omisión de completar los cursos, el 1 de septiembre de 2011, el Pro-grama de Educación Jurídica Continua citó al licenciado Morán Loubriel a una vista informal a celebrarse el 23 de ese mes. Sin embargo, el letrado no compareció a la referida vista. Asimismo, la Directora del Programa de Educación Jurídica Continua expresó su preocupación con relación a la actitud pasiva del licenciado Morán Loubriel para cumplir con los requisitos de educación jurídica, lo que ha generado costos adicionales a la Rama Judicial.
Ante tal cuadro, el 31 de octubre de 2014 este Tribunal emitió una Resolución en la cual concedimos al licenciado Morán Loubriel un término de 20 días para mostrar causa por la cual no debía ser suspendido del ejercicio de la abo-*794gacía por incumplir con los requisitos de educación jurídica continua y por no comparecer ante el Programa de Educa-ción Jurídica Continua. La Resolución fue notificada a la última dirección que aparece en el Registro Unico de Aboga-dos y Abogadas de Puerto Rico (RUA). No obstante, esta notificación fue devuelta Return to sender. Vacant. Unable to forward. El abogado no ha comparecido según le fue ordenado.
II
Este Tribunal promovió el Reglamento de Educación Jurídica Continua en 1998, 4 LPRAAp. XVII-D, con el propósito de establecer y regular un programa de educación jurídica obligatorio que contribuya al mejoramiento profesional. In re Rivera Trani, 188 DPR 454, 459 (2013). Ello, debido a que es un compromiso de los abogados y las abogadas el “mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la participación en programas educativos de mejoramiento profesional [...]”. 4 LPRAAp. IX, C. 2.
El Programa de Educación Jurídica Continua requiere a la clase togada que cursen 24 créditos de educación jurídica continua con algún proveedor acreditado, salvo ciertas excepciones. In re Villamil Higuera, 188 DPR 507 (2013). Los abogados y las abogadas que incumplan con tales requisitos, deben justificar su acción y pagar una cuota de $50. Véase 4 LPRAAp. XVII-E, R. 30. En estos casos, el Director o Directora del Programa de Educación Jurídica Continua citará a los abogados y las abogadas a una vista informal para que expliquen las razones para su incumplimiento. 4 LPRAAp. XVII-E, R. 31. En caso de que no asistan a la vista informal, el Programa de Educación Jurídica Continua remitirá el asunto ante este Tribunal. 4 LPRAAp. XVII-E, R. 32.
*795En un sinnúmero de ocasiones este Tribunal ha disci-plinado a aquellos miembros de la profesión legal que han desatendido los avisos de incumplimiento y no han com-pletado las horas créditos de educación jurídica continua. Véanse: In re Camacho Hernández, 188 DPR 739 (2013); In re Villamil Higuera, supra; In re Rivera Trani, supra; In re Ramírez Ferrer, 183 DPR 382 (2011); Galarza Rodríguez, Ex parte, 183 DPR 228 (2011). De igual forma he-mos actuado cuando los abogados y las abogadas que-brantan su obligación de notificar cualquier cambio de dirección postal o física a este Tribunal. Véase Regla 9(j) del Reglamento de este Tribunal, 4 LPRAAp. XXI-B. El propósito principal de RUA es centralizar en una base de datos la información de las personas autorizadas por este Tribunal a ejercer la abogacía y la notaría. In re Camacho Hernández, supra, pág. 743; In re Toro Soto, 181 DPR 654, 660-661 (2011).
III
Conforme a lo señalado, el licenciado Morán Loubriel incumplió con los requisitos del Programa de Educación Jurídica Continua para el periodo del 1 de agosto de 2007 al 31 de julio de 2009. La omisión de cumplir con el mí-nimo de horas crédito tiene que estar justificada con al-guna razón que lo exima a ello. El licenciado Morán Lo-ubriel no ha expresado justificación alguna para tal omisión. Peor aún, el abogado ha desplegado una actitud inerte e indiferente al no comparecer para responder por su incumplimiento con los requerimientos del Programa de Educación Jurídica Continua y de este Tribunal. Por último, el togado incumplió con el deber que impone la Regla 9(j) de nuestro Reglamento, supra, al no informar ni mantener al día los cambios en su dirección postal.
*796IV
Por lo anterior, suspendemos inmediata e indefinida-mente al Ledo. Ramón Morán Loubriel del ejercicio de la abogacía por incumplir con los requisitos del Programa de Educación Jurídica Continua y no informar a nuestra Se-cretaría los cambios de dirección postal conforme a nuestro Reglamento.

El señor Morán Loubriel tiene el deber de notificar a sus clientes, si alguno, de su inhabilidad para seguir con su re-presentación y deberá devolverles los expedientes de los casos pendientes, así como los honorarios recibidos por trabajos no rendidos. Además, deberá informar oportunamente de su suspensión a los foros judiciales y administrativos. Estas gestiones deberán certificarse a este Tribunal dentro del tér-mino de 30 días a partir de la notificación de esta Opinión “per curiam” y Sentencia. La Oficina del Alguacil de este Tribunal notificará personalmente esta Opinión “per cu-riam” y Sentencia al Sr. Ramón Morán Loubriel.


Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.